UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2187


BRYON GOSSARD, d/b/a Gilbert Indoor Range, LLC,

                    Petitioner - Appellant,

             v.

MICHAEL FRONCZAK, Director of Industry Operations, U.S. Bureau of Alcohol,
Tobacco, Firearms and Explosives,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:15-cv-00850-TDC)


Submitted: October 31, 2017                                 Decided: November 13, 2017


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Athan T. Tsimpedes, TSIMPEDES LAW FIRM, Washington, DC, for Appellant.
Stephen M. Schenning, Acting United States Attorney, Jane E. Andersen, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bryon Gossard, d/b/a Gilbert Indoor Range, LLC, appeals the district court’s

orders granting summary judgment to the Respondent and upholding the decision to deny

his application for a federal firearms license, and denying his motion for reconsideration.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Gossard v. Fronczak, No. 8:15-cv-00850-TDC

(D. Md. filed Aug. 10, 2016, entered Aug. 11, 2016; June 30, 2016). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2